FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-13368 FIRST MID-ILLINOIS BANCSHARES, INC. PROFIT SHARING PLAN AND TRUST (Full Title of Plan) FIRST MID-ILLINOIS BANCSHARES, INC. 1515 Charleston Avenue P.O. Box 499 Mattoon, Illinois61938 (Name of Issuer of the Securities Held Pursuant to the Plan and the Address of the Principal Executive Office) First Mid-Illinois Bancshares, Inc. Profit Sharing Plan & Trust EIN 37-0404 Accountants’ Report and Financial Statements December 31, 2007 and 2006 First Mid-Illinois Bancshares, Inc. Profit Sharing Plan & Trust December 31, 2007 and 2006 Contents Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedules Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 11 Report of Independent Registered Public Accounting Firm Plan Administrator First Mid-Illinois Bancshares, Inc. 401(k) Profit Sharing Plan &
